Citation Nr: 1606511	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO. 14-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Non-Hodgkin's lymphoma, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The duty to assist includes obtaining a medical opinion where one is necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has argued that his Non-Hodgkin's lymphoma is causally related to his exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina. However, in the most recent VA opinion the examiner stated that while the lymphoma was less likely than not related to contaminated water exposure, the Veteran's history of dermatitis would present a risk factor for the diagnosed large cell lymphoma of the skin. As service treatment records reflect dermatitis in service, the Board finds it must remand the claim for an addendum opinion addressing whether Non-Hodgkin's lymphoma is causally related to the in-service dermatitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the April 2014 VA opinion, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's Non-Hodgkin's lymphoma is related to his active duty service, to include in-service skin disease?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to September 1981, October 1981 and November 1981 treatment records reflecting treatment for exfoliative dermatitis while in service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







